DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05/23/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Claims 1-20 are pending.

				      Allowable Subject Matter
Claims 1-20 are allowed.

 Reason for allowance
The invention defined in claims 1, 9 and 20 are not suggested by the prior art of record. 
The prior art of record (in particular, Sonnekalb; Steffen US 20190121736 A1, Chhabra; Siddhartha et al. US 20190042476 A1, EKAMBARAM; Vijay et al. US 20170041309 A1, BRANCO R R et al. US 20180181499 A1, Savir; Amihai et al. US 20200133700 A1, Iyer; Gopalakrishnan et al. US 20200125475 A1, Apelewicz; Tuvia et al. US 20180309786 A1, Bhunia; Swarup et al. US 20190305927 A1 and Gu; Yuan Xiang et al. “providing, by the processor, a moving target defense (MTD) module to the at least one executable program via the generated secure communication channel, wherein the MTD module comprises disposable polymorphic code;
sending over the secure communication channel, by the processor: data, received from the at least one executable program, and a transformed runtime digest of the at least one executable program; and
allowing, by the processor, communication with the TEE when the validity of the transformed runtime digest of the corresponding at least one executable program is verified.” and similar limitations of independent claims 9 and 20 in combination with the other claimed features as a whole.
Therefore independent claims 1, 9 and 20 are allowed.
Dependent claims 2-8 and 10-19 are also allowed based on their dependencies on independent claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493